Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-10, drawn to a device.
Group II, claim(s) 11-13, drawn to a method.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A1: figures 1A-2B, the base figures;
Species A2: figures 3A-C, 112 not integral to 106;
Species A3: figures 4A-B, plurality of 108;
Species A4: figures 5A-5C, 108a in figure 4B;
Species B1: figure 12, a display base figure;
Species B2: figure 13, 774 below 776;
Species B3: figure 14, inclusion of 730; and
Species B4: figure 15, inclusion of 730 no 778.
Based upon Applicant’s initial understanding Species A1-A4 can be used in Species B1-B4. Applicant must elect one from Species A1-A4. Applicant may also, but need not, elect one from B1-B4. If Applicant elects one from Species B1-B4 Applicant must elect one from Species A1-A4.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and Group II lack unity of invention because even though the inventions of these groups require the technical feature of:
a semiconductor layer; 

a second insulating layer; 
a third insulating layer; and 
a first conductive layer, 
wherein the semiconductor layer is over the first insulating layer, 
wherein a part of the first insulating layer that overlaps with the semiconductor layer protrudes in a thickness direction, and 
the first insulating layer includes a first region that overlaps with the semiconductor layer and a second region that does not overlap with the semiconductor layer and is thinner than the first region, 
wherein the second insulating layer covers a top surface of the second region, a side surface of the first region, and 
a top surface and a side surface of the semiconductor layer, 
wherein the first conductive layer is 
a bottom surface of the first conductive layer over the second region includes a portion positioned below a bottom surface of the semiconductor layer, 
wherein the semiconductor layer includes a third region overlapping with the second insulating layer and the first conductive layer and a fourth region not overlapping with the first conductive layer or the second insulating layer, 
wherein the third insulating layer is in contact with the fourth region of the semiconductor layer, 
wherein the semiconductor layer contains a metal oxide, and wherein the third insulating layer contains a nitride.

this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Yamazaki et al. (US 2015/0311245 A1) (“Yamazaki”). 
Regarding claim 1, Yamazaki teaches at least in figures 19A-B, 23A-B, 26, 31, and 35:
A semiconductor device comprising (detailed below)
a semiconductor layer (130); 
a first insulating layer (120); 
a second insulating layer (160); 
a third insulating layer (175); and 
a first conductive layer (171), 
wherein the semiconductor layer (130) is over the first insulating layer (120), 
wherein a part of the first insulating layer (120) that overlaps with the semiconductor layer (130) protrudes in a thickness direction (shown in figure 19B), and 
the first insulating layer (120) includes a first region (region under 130) that overlaps with the semiconductor layer (130) and a second region (region not under 130) that does not overlap with the semiconductor layer (130) and is thinner than the first region (region of 120 that noes not overlap with 130 is shown thinner in figure 19B), 
wherein the second insulating layer (160) covers a top surface of the second region (160 covers 120 in a region outside of 130), a side surface of the first region (160 covers a side of 130), and a top surface and a side surface of the semiconductor layer (160 covers a top and side of 130), 
wherein the first conductive layer (171) is 

wherein the semiconductor layer (130) includes a third region (shown in figures 23A-B) overlapping with the second insulating layer (160) and the first conductive layer (171) and a fourth region not overlapping with the first conductive layer (171) or the second insulating layer (175), 
wherein the third insulating layer (175) is in contact with the fourth region of the semiconductor layer (130), 
wherein the semiconductor layer (130) contains a metal oxide (¶ 0330), and 
wherein the third insulating layer (175) contains a nitride (¶ 0248).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT WALL/Primary Examiner, Art Unit 2822